Citation Nr: 1613404	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  06-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for allergic rhinitis. 

4.  Entitlement to service connection for sinusitis. 

5.  Entitlement to service connection for a psychiatric disorder to include major depressive disorder. 

6.  Entitlement to a disability rating in excess of 60 percent for bronchial asthma and chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  He also served with the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Rating decisions dated in November 2002 and November 2008 denied entitlement to service connection for a low back disability.  Rating decisions dated in September 2004 and September 2010 denied an increased rating for bronchial asthma.  A December 2006 rating decision denied entitlement to TDIU.  A March 2009 rating decision denied service connection for rhinitis and sinusitis.  An August 2009 rating decision denied service connection for a cervical spine disability.  A December 2012 rating decision denied entitlement to TDIU and service connection for major depressive disorder.  A 100 percent schedular rating is assigned from November 1, 2011.  

In March 2011, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

Before reaching the merits of the claim for service connection for a low back disability, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The claim for service connection for a low back disability was denied in a January 1981 Board decision.  

The issue of TDIU was remanded for additional development in November 2009 and December 2012.  

The issues of service connection for a low back disability and a psychiatric disorder to include major depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 1981 decision, the Board denied service connection for a back disability on the basis that there was no evidence of a low back disorder in service.  

2.  Evidence received since the January 1981 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for a low back disability.  

3.  The Veteran injured his upper back and neck in active service in February 1976, he had pain and decreased range of motion, and the assessment was muscle strain; examination of the spine and neck upon separation examination in April 1976 was normal.  

4.  The cervical spine disability to include degenerative disc disease was not manifest during active service or within one year of the Veteran's separation from active service; a cervical spine disability is not attributable to active service; a cervical spine disability was not caused or aggravated by the service-connected disability.  

5.  Allergic rhinitis was not manifest during active service; allergic rhinitis is not attributable to active service; allergic rhinitis was not caused or aggravated by a service-connected disability.  

6.  Chronic sinusitis was not manifest during active service; chronic sinusitis is not attributable to active service; chronic sinusitis was not caused or aggravated by a service-connected disability.  

7.  The service-connected bronchial asthma and COPD more closely approximates a disability picture that necessitates visits to a physician but not monthly; intermittent courses of systemic corticosteroids; and FEV-1 in the range of 40 to 55 percent of what was predicted.  

8.  The service-connected bronchial asthma and COPD does not more closely approximate a disability picture manifested by FEV-1 less than 40 percent of what was predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 


CONCLUSIONS OF LAW

1.  The January 1981 Board decision to deny service connection for low back disability is final.  38 U.S.C. § 4005(c) (West 2014); 38 C.F.R. § 19.104 (1980). 
 
2.  The evidence received subsequent to the January 1981 Board decision is new and material and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

3.  The criteria for entitlement to service connection for a cervical spine disability to include degenerative disc disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

4.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

5.  The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

6.  The criteria for the assignment of a disability rating in excess of 60 percent for bronchial asthma and COPD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.96, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records and personnel records were obtained.  Private medical records were obtained and associated with the record.  VA treatment records dated from 2000 to 2014 have been obtained and associated with the file.  Social Security Administration records have been obtained and associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In March 2011, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.   

VA provided respiratory examinations in 2004, 2005, 2011, 2013, and 2014 to obtain medical evidence as to the nature and severity of the Veteran's service-connected bronchial asthma with COPD and to assess whether the claimed rhinitis and sinusitis are secondary to his service-connected bronchial asthma with COPD.  VA provided an examination in July 2009 to obtain medical evidence as to the nature and etiology of the claimed cervical spine disability.  

The Board finds that the VA examinations and medical opinions are adequate for adjudication purposes.  The examination was performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination and pulmonary function testing of the Veteran.  The respiratory examination reports are fully descriptive, and thoroughly address the criteria necessary to adjudicate this appeal.  The VA examiners provided medical opinions as to the nature and etiology of the disabilities for which service connection is being sought.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  


2.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Furthermore, certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a). 

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

3.  Analysis: Service connection for a cervical spine disability.  

The Veteran claims he is entitled to service connection for a cervical spine disability.  He asserts that the current disability is due to an injury in active service.  The Veteran does not allege and the evidence does not show that the claimed cervical spine disability is related to active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

There is evidence of a current cervical spine disability, as MRI findings show prominent cervical disk herniation at C5-C6 with underlying degenerative disk space changes, mild cervical spinal cord compression at C5-C6, and small disk herniations at C3-4, C4-5, and C6-7.  See the June 2009 VA MRI report and the July 2009 VA examination report.  See also a March 2009 private CT scan report which shows findings of prominent degenerative disk space and vertebral endplate changes at C5-6 and C6-7, small disk herniations at C3-4, C4-5, and C5-6, likely moderate cervical spinal canal stenosis and cord compression at C5-6, prominent degenerative disk space and vertebral endplate changes at C5-6 and C6-7, small disk herniations at C3-4, C4-5, and C5-6, and likely moderate cervical spinal canal stenosis and cord compression at C5-6. 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current cervical spine disability did not manifest in service and is not otherwise related to disease, injury, or other event in active service. 

The service treatment records show that upon enlistment examination in May 1974 and upon examination in October 1974, examination of the neck and spine was normal.  February 1976 service treatment records indicate that the Veteran sought medical treatment after pulling a muscle in his neck one day prior.  He reported that he attempted to lift a car.  Examination revealed no spasm.  The assessment was muscle strain.  Another February 1976 service treatment record indicates two days after the injury, the Veteran sought medical treatment for pain in the upper back and neck.  He reported that the pain was worse.  Physical examination revealed that there was point tenderness at C6-7, but no muscular tenderness.  Range of motion of the neck was decreased, but x-rays showed no significant abnormalities.  The impression was muscle strain.  The Veteran separated from active service in June 1976.  

There is no evidence of a diagnosis of arthritis of the cervical spine within one year from service separation in June 1976.  The Veteran was afforded a VA examination in July 1976.  The report does not document any complaint or symptom pertinent to the neck or cervical spine.  Orthopedic examination was negative except for a scar.  Cervical spine x-rays in 1976 showed no significant abnormality.   

The first evidence of degenerative changes and degenerative disc disease of the cervical spine is in 2009.  As noted, June 2009 VA MRI findings show prominent cervical disk herniation at C5-C6 with underlying degenerative disk space changes, mild cervical spinal cord compression at C5-C6, and small disk herniations at C3-4, C4-5, and C6-7.  The June 2009 VA MRI findings show the earliest diagnosis of degenerative changes and disc disease in the cervical spine.  Thus, presumptive service connection for a chronic disease under § 3.307(a) is not warranted.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the competent and credible evidence establishes that the Veteran's cervical spine disability first manifested many years after service separation and the Veteran did not have chronic and continuous symptoms of a cervical spine disability in service and since service separation.  As noted, the service treatment records document an injury to the cervical spine in February 1976 and an assessment of muscle strain.  The service treatment records show that the Veteran sought treatment for the neck pain and muscle strain on two occasions in service in February 1976.  Subsequent to February 1976, there is no evidence of complaints pertinent to the cervical spine.  The Veteran was afforded a VA examination in July 1976, but he had no complaints pertinent to the cervical spine at that time.  The record does not show any complaints pertinent to the cervical spine until approximately 2009, more than 30 years after service separation.  

The VA examination report dated in July 2009 indicates that the Veteran reported having experienced neck pain since 1975 when he lifted the front part of a Volkswagen beetle so another person could change a tire.  The Veteran indicated that he went to sick call the next day since he had neck pain.  He indicated that he left military service several months later and entered the National Guard 90 days later for 11 more years.  He reported that he began to have neck complaints again in the beginning of June 2009 when he had onset of neck pain without any inciting incident.  

The Board finds that the Veteran's statements that he has had neck symptoms since the injury in active service are competent.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the statements have limited credibility, and, therefore, have limited probative value.  The Board finds that the Veteran's statements have limited credibility because the statements are not supported by medical evidence generated in active service.  As discussed above, the service treatment records document medical treatment for the muscle strain in the neck in February 1976 days after the injury, but the service treatment records do not document any report of neck symptoms after February 1976.  The April 1976 separation exam report does not document any neck or cervical spine complaints.  The July 1976 VA examination report does not document any neck symptoms or cervical spine pathology.  The medical evidence generated at the time of service and after service showing a lack of complaints, treatment, or diagnosis of a cervical spine disability are more probative than the Veteran's own lay statements that he made in connection with his claim for service connection in 2009.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  For these reasons, the Board finds that the Veteran's lay statements as to chronic and continuous symptoms to have limited credibility and are undermined and outweighed by the lay and medical evidence of record which establishes the onset of chronic cervical spine symptoms in about 2009.  As such, continuous symptomatology since service has not been shown.  Presumptive service connection pursuant to 38 C.F.R. § 3.303(b) for chronic in service symptoms and continuous post service symptoms is not warranted.

There is no medical evidence of record indicating that the current cervical spine disability is related to injury or other event in active service.  In fact, the weight of the competent and credible evidence establishes that the cervical spine disability is unlikely to be the result of injury, disease, or other event in active service. 

The VA examination report dated in June 2009 indicates that the Veteran reported having pain in his neck, aching pain in his arms, numbness in his arms when grasping, and pain when turning his head to the sides.  He currently took medication for treatment with fair response.  The diagnosis was cervical herniated nucleus pulposus at C3-C4, C4-C5, C5-C6, and C6-C7.  

The VA examiner opined that the cervical spine herniated nucleus pulposus at C3-C4, C4-C5, C5-C6, and C6-C7 was not as likely as not the result of the neck pain the Veteran experienced during service .  The VA examiner explained that there were only two progress notes making reference neck pain after heavy lifting and the symptoms described in 1976 are different from symptoms described on the current exam.  The VA examiner noted that there was no complaint of neck pain anywhere in the Veteran's claim folder for 23 years after initial incident causing neck strain until recently where he began to seek treatment for neck pain.  The examiner noted that the Veteran retired from postal service due to a disc problem in the low back. 

The Board finds the June 2009 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  The VA examiner cited to the facts that support the opinion and provided a rationale.  The opinion is therefore found to be based on sufficient facts or data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As such, the Board finds the VA medical opinion to have great probative weight.

The Veteran himself has related his cervical spine disability to the injury in service.  However, as noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  However, laypersons do not have the competence to render an opinion as to the etiology and onset of degenerative joint disease or degenerative disc disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions.  There is no competent evidence to establish a relationship between the current cervical spine disability and active service.  

The Board finds the weight of the competent and credible evidence shows that the cervical spine disability to include degenerative joint disease and degenerative disc disease did not manifest in active service, first manifested over 30 years after active service, is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a cervical spine disability and the claim is denied. 

4.  Analysis: Service Connection for Allergic Rhinitis and Sinusitis

The Veteran claims he is entitled to service connection for allergic rhinitis and sinusitis as secondary to his service-connected bronchial asthma with chronic obstructive pulmonary disease (COPD).  See the June 2009 VA Form 9.  There is evidence that he experiences recurrent allergic rhinitis and sinusitis.  For example, a May 2013 VA examination report shows diagnoses of allergic rhinitis, rhinitis, and sinusitis.  Service connection is in effect for bronchial asthma with COPD and a 60 percent rating is currently in effect.   

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current allergic rhinitis and sinusitis are not proximately due to or aggravated by the service-connected bronchial asthma with COPD.  The Veteran was afforded a VA examination in May 2013 and the VA examiner was asked to examine any possible relationship between the Veteran's rhinitis and sinusitis and the service-connected bronchial asthma with COPD and to assess whether the claimed disabilities were caused by the service-connected bronchial asthma with COPD.  

The examiner opined that the claimed rhinitis and sinusitis were less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected bronchial asthma with COPD.  The examiner experienced that allergic rhinitis and sinusitis are conditions that can co-exist with asthma, but are not directly due to the asthma; on the contrary, it is the opposite and usually a person with rhinitis and or sinusitis can eventually develop asthma and many times the conditions are present at the same time and they co-exist.  The examiner indicated that by definition, rhinitis is a disease caused by inflammation of the airways of the nose which leads to symptoms of sneezing, itching, runny nose, and nasal blockage.  Sinusitis is a disease caused by infection of the sinuses (air spaces) in the face located above the eyes and behind the cheek bones, and asthma is a disease caused by inflammation of the airways of the lung which leads to symptoms of coughing, breathlessness, tightness in the chest, and wheezing.  Thus, while the opinion did not explicitly address aggravation, the opinion did explain how there is no relationship between COPD/asthma and either allergic rhinitis or sinusitis.

The Board finds the May 2013 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner, a medical doctor, reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  The VA examiner cited to the facts that support the opinion.  The opinion is based on sufficient facts or data.  See Nieves-Rodriguez; supra; Prejean; supra.  The VA examiner, as a medical doctor, has the skill and expertise to render the medical opinion.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  As such, the Board finds the VA medical opinion has great probative weight.

In the February 1993 VA examination report, the VA examiner indicated that the allergy sinusitis and bronchial asthma (also allergy) have the same origins and none are the direct result of each other.  

The Veteran himself has related the allergic rhinitis and sinusitis to the service-connected bronchial asthma with COPD.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as difficulty breathing or pain.  However, laypersons do not have the competence to render an opinion as to the etiology and onset of rhinitis or sinusitis.  See Jandreau, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions.  There is no competent evidence to establish a relationship between the rhinitis and sinusitis and the service-connected bronchial asthma with COPD.  There is no competent evidence to establish that the service-connected bronchial asthma with COPD aggravates the rhinitis or sinusitis.    

The Board finds the weight of the competent and credible evidence shows that the rhinitis and sinusitis are not proximately due to or aggravated by the service-connected bronchial asthma with COPD.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection on a secondary basis and the claim is denied. 

The Board has a duty to consider all theories of entitlement to the benefit sought and has considered direct service connection for rhinitis and sinusitis as well.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).  Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the rhinitis and sinusitis did not manifest in service and are not otherwise related to disease, injury, or other event in active service. 

The service treatment records do not document symptoms or diagnoses of rhinitis and sinusitis.  Service treatment records show diagnosis of allergic bronchitis, bronchitis, and asthma secondary to infectious process but do not document diagnoses of rhinitis or sinusitis.  The April 1976 separation examination report indicates that examination of the head, face, sinuses, and nose was normal.  The Veteran separated from service in June 1976.    

The Veteran was afforded a VA examination in July 1976 and physical examination of the nose and sinus were negative.  Rhinitis and sinusitis were not diagnosed.  A February 1979 VA examination report indicates that the diagnosis was allergic rhinitis.  Medical evidence of record shows that the Veteran has had recurrent allergic rhinitis since that time.  See the VA treatment records and examination reports dated in October 1991, April 1992, February 1993, May 2008, February 2009, July 2011, and March 2013.  However, there is no competent evidence that relates the recurrent allergic rhinitis to injury or disease or other event in active service.  There is no competent evidence that the allergic rhinitis first manifested in active service.  

A February 1993 VA examination report shows a diagnosis of chronic sinusitis.  Medical evidence of record shows that the Veteran has had recurrent sinusitis since that time.  See the VA treatment records dated in February 1993, April 1995, March 2008, January 2010, and May 2011, and private treatment records dated in October 2010 and November 2010.    

However, there is no competent evidence that relates the chronic sinusitis to injury or disease or other event in active service.  There is no competent evidence that the chronic sinusitis first manifested in active service.  The Veteran has not provided or identified any medical evidence to support his contentions.  There is no competent evidence to establish a relationship between the allergic rhinitis and chronic sinusitis and active service.  The weight of the competent and credible evidence establishes that the Veteran's allergic rhinitis and chronic sinusitis first manifested many years after active service and these disorders are not medically related to active service.  

As noted above, the Veteran had ACDUTRA and INACDUTRA service with the National Guard.  However, the Veteran does not allege and the evidence does not show that the rhinitis or sinusitis are due to any documented injury or other event or incident of his period of ACDUTRA, are due to any documented injury during a period of INACDUTRA, or are otherwise related to ACDUTRA or INACDUTRA.  

In conclusion, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for allergic rhinitis and chronic sinusitis and the claim is denied. 

5.  Analysis: Whether new and material evidence has been received to reopen a claim of service connection for low back disability.  

A January 1981 Board decision denied the Veteran's claim for service connection for a low back disability.  That decision is final.  38 C.F.R. § 19.104 (1980).  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 ; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

In a January 1981 decision, the Board denied service connection for a low back disability on the basis that there was no evidence of a low back disability in service.  The evidence of record at the time of the Board decision were the Veteran's service treatment records, a July 1976 VA examination report, VA treatment records dated from July 1978 to September 1979, and a February 1979 VA examination report.  The Board indicated that there was no showing of treatment for low back disorder in service; the Veteran strained a muscle in his upper neck and back and had point tenderness over some cervical vertebrae, but this was found to have resolved and was not felt to be etiologically related to the Veteran's current low back disorder.  The Board found that without some demonstration of a low back disorder in service, there was no basis for an award of service connection.  The claim for service connection was denied.  

In September 2002 and September 2008, the Veteran applied to reopen his previously denied claim for service connection for a low back disability.  The additional evidence received in support of his claim includes the Veteran's own lay statements and a private medical opinion by Dr. Plancher.    

In a January 2014 statement, Dr. Plancher opined that it was more likely not that the Veteran's back problem involving spinal discs issues and radiculopathy was the result of his military service.  Dr. Plancher set forth the Veteran's medical history pertinent to the back including his own reported history in the medical statement.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim for service connection for a low back disability.  The private medical opinion associates the current low back disorder to an injury in service.  This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in January 1981.  This evidence is also material because this medical evidence tends to show that the Veteran's current low back disability may be associated with an injury in active service.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of a relationship between an inservice injury and the current disability.  Thus, the Board finds that this evidence is new and material and the claim for service connection for a low back disability is reopened. 

6.  Entitlement to a disability rating in excess of 60 percent for bronchial asthma and COPD.   

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's bronchial asthma with COPD is rated as 60 percent disabling from July 14, 1988, pursuant to Diagnostic Code 6602, which rates bronchial asthma.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).  Diagnostic Code 6604 rates chronic obstructive pulmonary disease.  38 C.F.R. § 4.97.  

In evaluating the lung disease at issue, pulmonary function tests (PFTs) are required except: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; (iv) when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).

Bronchial asthma and COPD are evaluated on the basis of findings from a PFT, in particular, Forced Expiratory Volume in one second ("FEV-1") and Forced Expiratory Volume in one second/Forced Vital Capacity ("FEV-1/FVC"). 

Under Diagnostic Code 6602, a 30 percent rating is warranted for an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

Under Diagnostic Code 6604, chronic obstructive pulmonary disease, a 30 percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned for an FEV-1 less than 40 percent of predicted value, or the ratio of FEV-1/FVC less than 40 percent, or DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2015).

Post-bronchodilator results are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d)(4).  In applying the rating criteria, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

38 C.F.R. § 4.96(a) (2015), Rating coexisting respiratory conditions, states that ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, rating under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic code 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

For the time period of the appeal, the service-connected bronchial asthma and COPD more closely approximates a disability picture that necessitates visits to a physician but not monthly; intermittent courses of systemic corticosteroids; and FEV-1 in the range of 40 to 55 percent predicted.  The service-connected bronchial asthma and COPD does not more closely approximate a disability picture manifested by FEV-1 less than 40 percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

PFTs conducted in 5-07, July 2008, March 2010, May 2010, January 2011, April 2012, April 2013, May 2013, and October 2013 show FEV-1 findings in the range of 41 to 65 percent predicted and FEV-1/FVC in the range of 58 to 83.  The VA examiner who conducted the October 2013 VA examination report indicated that FEV-1/FVC findings best reflected the level of the disability.  The Bord notes that the FEV-1/FVC findings more closely approximate the criteria for a 30 percent rating under Diagnostic Code 6602.  However the 60 percent rating for the bronchial asthma has been in effect since July 14, 1988 and this rating is protected.  See 38 C.F.R. § 3.951(b) (2015).   

The medical evidence of record including the VA treatment records and VA examination reports do not establish more than one attack per week with episodes of respiratory failure.  The June 2014 VA respiratory examination report indicates that the Veteran reported an unstable asthma condition.  He reported decreased stamina and easy fatigue and dyspnea with moderate exertion and wheezes several times per week.  He reported asthma attacks at least two or three times per month, that he describes as episodes of acute chest tightness, oppressive chest, shortness of breath and worsening of his usual wheezing.  He denied cough or sputum.  His symptoms are precipitated by dust, fungal spores, smoke, and weather changes, and are alleviated by administering respiratory therapies by power nebulizer and inhalers at home.  The Veteran denied any urgent visits to the emergency room or hospital admissions during the past year.  His last short course of oral steroids due to an acute exacerbation was in May 2013.  The Veteran reported a short course of antibiotics at least once yearly, however he denied use of oral or systemic antibiotics during the previous twelve months.  The Veteran reported only one urgent visit to a private pneumologist due to an acute exacerbation of asthma (severe chest tightness, shortness of breath, wheezing) during the last twelve months (around February 2013).  He reported that the frequency of physician visits for required care of exacerbations over past 12 months was less frequently than monthly.  

The May 2013 VA examination report indicates that the Veteran reported he had one exacerbation during this past year which required a visit to emergency room with resolution of symptoms with the treatment given.  He denied having any attacks with respiratory failure in the past 12 months.  The frequency of his physician visits for required care of exacerbations over the past 12 months was less frequently than monthly.  The Veteran did not have any cardiopulmonary complications.  A February 2013 chest x-ray was normal. 

The weight of the evidence shows intermittent use, but not daily use, of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  The medical evidence shows that the Veteran takes the following medications for the asthma: Formoterol, Advair, flunisolide, fluticasone, and Xolair.  See the VA treatment records dated in April 2005, August 2005, January 2006, October 2006, June 2007, February 20008, May 2008, March 2010, March 2011, and March 2013.  The VA examiner who performed the June 2014 VA examination indicated that the Veteran's respiratory condition required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids and daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The VA examiner who conducted the May 2013 VA examination indicated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  

The Board finds that the schedular criteria for a disability rating higher than 60 percent for bronchial asthma with COPD have not been met or more nearly approximated.

The Board has considered whether Diagnostic Code 6604, chronic obstructive pulmonary disease, would allow for a higher disability rating for the Veteran's bronchial asthma with COPD.  However, the evidence does not demonstrate the criteria for a higher evaluation, based on pulmonary function testing, have been met, as described above.  Moreover, the weight of the evidence does not demonstrate the presence of pulmonary vascular disease, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy.  See the VA examination reports dated in June 2014, May 2013, November 2011, September 2005, and March 2004.  

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected bronchial asthma with COPD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the symptomatology and impairment caused by the Veteran's service-connected bronchial asthma with COPD are specifically contemplated by the rating criteria, as shown above.  The Veteran's symptoms which cause difficulty breathing are captured in the pulmonary function tests that were administered.  The schedular rating criteria also takes into account emergency treatment that is required.  Likewise, the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent for the service-connected bronchial asthma with COPD, and this claim is denied.    




ORDER

Service connection for a cervical spine disability is denied.

Service connection for allergic rhinitis is denied.

Service connection for sinusitis is denied.

New and material evidence has been received and the Veteran's claim for service connection for a low back disability is reopened.

Entitlement to a disability rating in excess of 60 percent for bronchial asthma and COPD is denied


REMAND

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed low back disability.  The Veteran was not afforded a VA examination in connection with the current claim.  As discussed above, the Veteran submitted medical evidence which suggests that his current low back disability may be the result of his active military service.  Specifically, in a January 2014 statement, Dr. Plancher opined that it was more likely not that the Veteran's back problem involving spinal discs issues and radiculopathy are the result of his military service.  Dr. Plancher set forth the Veteran's medical history pertinent to the back in the medical statement, but did not explain why he reached the conclusion he did.  

The Board also notes that service treatment records form the Veteran's National Guard service show that he sought medical treatment for low back pain after physical therapy and doing sit-ups.  A June 1981 physical therapy record indicates that the Veteran had a 4 day history of low back pain while doing sit-ups, and he has had previous history of back pain treated with bedrest.  The Veteran indicated that he had no known trauma.  The assessment was mechanical low back pain secondary to muscle tightness and abdominal weakness.  In light of this evidence, the Board finds that an examination is necessary to determine if the current low back disability is related to active service.  

Regarding service connection for major depressive disorder, the Veteran was afforded a VA psychiatric examination in October 2011.  The VA examiner opined that the Veteran's depressive condition was less likely as not caused or a result of the service-connected asthma or other service-connected medical conditions.  Subsequent to this opinion, evidence was associated with the file that shows that the Veteran may have depressive symptoms due to his service-connected asthma and other disabilities.  A March 2013 VA treatment record indicates that the Veteran had psychiatric and emotional issues associated with his perception of pain and loss of functionality.  A March 2011 VA treatment record indicates that the Veteran sought mental health treatment and he reported that he was desperate because of his asthma condition and his medications were not working.  He admitted to being depressed.  The diagnosis was depression, not otherwise specified.  In a January 2014 statement, Dr. Plancher opined that it was more likely not that the Veteran could be disabled from his depressive disorder secondary to the asthma, eye disorder, and diabetes.  

Thus, the Board finds that an additional medical opinion and examination are necessary to determine whether the Veteran has a psychiatric disorder that is caused or aggravated by the service-connected disabilities, or is otherwise related to active service.  

The issue of entitlement to TDIU is inextricably intertwined with the issue of service connection for the low back disability and psychiatric disorder since there is competent evidence that the Veteran is unable to work due to these disabilities.  Thus, consideration of the TDIU claim must be deferred pending resolution of the claims on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the low back disability.  The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability either began during or is otherwise caused by or related to injury, disease, or other event in active service.  Why or why not? 

Attention is invited to the June 1981 service physical therapy record that indicates that the Veteran had a 4 day history of low back pain while doing sit-ups, and he has had previous history of back pain treated with bedrest.  The Veteran indicated that he had no known trauma.  The assessment was mechanical low back pain secondary to muscle tightness and abdominal weakness.  

The examiner should also review the January 2014 opinion from Dr. Plancher.

2.  Schedule the Veteran for a VA psychiatric examination.  The VA examiner should determine whether the Veteran has an Axis I psychiatric disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder either began during or was otherwise caused by the Veteran's military service; was caused by a service-connected disability; and/or is aggravated by a service-connected disability.  Why or why not? 

3.  After completing all indicated development, readjudicate the issues of service connection for a low back disability and a psychiatric disorder and entitlement to TDIU in light of all the evidence of record.  The AOJ should consider whether service connection for the low back disability is warranted based upon ACDUTRA and/INACDUTRA service in addition to active service.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant and representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


